IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DEMETRIUS WRIGHT,                            : No. 41 MM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JOHN A. VASKOV, ESQUIRE DEPUTY               :
PROTHONOTARY OF THE SUPREME                  :
COURT OF PENNSYLVANIA IN HIS                 :
OFFICIAL CAPACITY,                           :
                                             :
                    Respondent               :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of May, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.